Citation Nr: 0006238	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-13 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits calculated in the amount of $14,336.




ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from May 1953 to May 1955.  He 
died in August 1985.  The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Committee on 
Waivers and Compromises at the Department of Veterans Affairs 
(VA) Philadelphia, Pennsylvania, Regional Office (RO).  In 
the decisions, the committee denied the appellant's claim for 
a waiver of collection of an overpayment of VA pension 
benefits in the amount of $14,336.



FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained. 

2.  An overpayment of $14,336 was created when the appellant 
received pension benefits that were paid based on incomplete 
information regarding the appellant's income.

3.  The record contains evidence of fraud, bad faith, or 
misrepresentation on the part of the appellant as there was 
willful failure on the appellant's part to disclose a 
material fact, with intent to obtain or retain eligibility 
for additional pension benefits. 



CONCLUSION OF LAW

The requirements for a waiver of recovery of an overpayment 
of death pension benefits calculated in the amount of $14,336 
have not been met.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that the appellant's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
appellant has declined the opportunity to have a hearing.  
The Board does not know of any additional relevant evidence 
that is available.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

The appellant contends that the RO made a mistake by denying 
her claim for waiver of recovery of an overpayment of death 
pension benefits in the amount of $14,336.  She argues that 
repayment would deprive her of funds that she needs to live 
on.  

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that a waiver of recovery of the overpayment is 
not warranted.

I.  BACKGROUND

Many of the facts in this case are not in dispute.  The 
appellant originally applied for death pension as the 
veteran's surviving spouse in September 1985.  In her 
application, she reported that she had no earnings or other 
income.  A letter from the RO to the appellant dated in 
December 1985 shows that her claim for death pension was 
approved, effective from September 1, 1985.  In the letter, 
she was advised that the award was based on countable income 
of zero dollars.  

Subsequently, in December 1985, the appellant submitted a 
Statement of Income and Net Worth in which she reported that 
she received benefits from SSI which amounted to $4,284 per 
year.   

In February 1989, the appellant submitted an Improved Pension 
Eligibility Verification Report in which she stated that she 
had no income from Social Security, SSI, wages from 
employment, or any other source.  She again denied having any 
income in subsequent verification reports which she submitted 
in November 1989, December 1990, and December 1991.

A letter from the RO to the appellant dated in January 1992 
shows that she was advised that her pension award had been 
continued, and that the award action was based on annual 
income of zero dollars.  She was also advised the rate of VA 
pension was directly related to her family's income, and that 
an adjustment to her payments must be made whenever her 
family's income changed.  Therefore, she was instructed that 
she must immediately notify the VA if her income changed.  It 
was further noted that failure to inform the VA promptly of 
income changes may result in the creation of an overpayment.  
She received another letter from the RO containing the same 
information in November 1992.  

A letter from the RO to the appellant dated in December 1992 
shows that her VA benefits would be adjusted [reduced] 
because of information that she had received wages of $19,000 
in 1989 that she had not previously reported.  It was noted 
that this adjustment might result in an overpayment.  She was 
requested to provide a list of her income from all sources, 
including wages, for 1990, 1991, and 1992.  A letter from the 
RO to the appellant dated in March 1993 notes that the 
appellant had not replied to the previous letter.  
Subsequently, in April 1993, the appellant replied that she 
did not have any income in 1990, 1991, and 1992.  She also 
requested that the VA take out $50 dollars per month to 
recoup the overpayment, as she could not afford any more than 
that.  An improved Pension Eligibility Verification report 
dated in March 1993 shows that the appellant again denied 
having any income for the period from December 1, 1991 
through November 30, 1992.  She also indicated that she did 
not expect to receive any income for the period from December 
1, 1992, through November 30, 1993.  

In connection with the proposed overpayment due to having 
unreported wages in 1989, the appellant requested a waiver of 
collection.  In support of the claim for a waiver, she 
submitted a Financial Status Report dated in April 1993.  She 
indicated that she received no monthly salary, no monthly 
income other than $41 per month in SSI that she received on 
behalf of a son.  She also stated that she was suffering from 
severe financial hardship because her pension award had been 
stopped.  

Subsequently, in May 1993, the Committee on Waivers and 
Compromises determined that a waiver of indebtedness was 
warranted for the overpayment of $4,354 which had been 
created because the appellant failed to report her earned 
income of $19,000 in 1989.  The Committee noted that the 
appellant was at fault in the creation of the debt, but that 
the information that she had provided showed that her current 
expenses exceed her income and that collection of the debt 
would cause undue financial hardship.  Later in May 1993, the 
appellant was notified by letter that collection of the 
overpayment of benefits from 1989 had been waived.  She was 
also instructed that, in order to reduce the possibility of 
future overpayment, she had to report all income and promptly 
report any change of income to the RO.  

A letter dated in April 1993 from the RO to the appellant 
shows that it was again proposed that her VA benefits would 
be adjusted based on receipt of earned income from nursing 
jobs in the amount of $4,289 which she had earned in 1990, 
but had not previously reported.  In a Financial Status 
Report dated in January 1994, the appellant requested that 
the VA forgive the debt.  She stated that she had not worked 
since 1990, and had financial hardship.  She also submitted 
an Improved Pension Eligibility Verification Report in which 
she denied having any income during the previous year, and 
stated that she did not expect to receive any income during 
the year from December 1993 to November 30, 1994.  
Subsequently, the Committee on Waivers and Compromises waived 
the collection of overpayment pertaining to 1990.  Again, it 
was noted that the appellant was at fault in the creation of 
the debt because she failed to report earned income in 1990, 
but that a waiver was warranted as the information that she 
had provided showed that collection of the debt would cause 
undue financial hardship.  

Subsequently, in August 1995, the RO wrote to the appellant 
and advised her that her benefits would be adjusted based on 
a finding that she had wages of $19,596 in 1992.  It was 
noted that the adjustment resulted in the creation of an 
overpayment.  Subsequently, in a letter dated in October 
1996, the RO notified the appellant that her pension had been 
changed because she had income in 1993 from earnings in the 
amount of $21,404, and in the amount of $15,809 in 
unemployment benefits from the Commonwealth of Pennsylvania.  
It was noted that she had been paid too much and that she 
would be notified shortly of the amount.  

Subsequently, in October 1996, the appellant requested a 
waiver of debt.  She stated that any repayment would cause 
severe financial hardship.  She submitted a Financial Status 
Report in which she denied receiving any income other than 
her VA pension.  Subsequently, in a decision of November 
1996, the Committee on Waivers and Overpayments granted a 
waiver.  The committee noted that the appellant was at fault 
in failing to report her 1993 wages and unemployment 
compensation, but concluded that collection would cause undue 
hardship as review of her current financial statement 
revealed that her monthly income and expenses were 
approximately the same.

A letter from the RO to the appellant dated in July 1997 
shows that her VA benefits were being terminated effective 
from February 1, 1994, based on verification that she had 
earned $36,404 in 1994, $35,468 in 1995, and $28,103 in 1996.  
In a decision of September 1997, the Committee on Waivers and 
Compromises concluded that waiver of collection of an 
overpayment in the amount of $18,574 was not warranted.  The 
committee stated that there was evidence of misrepresentation 
in the creation of the debt.  The Committee noted that, based 
on the previous establishment of overpayments, the appellant 
should have reasonably known that her wages had an effect on 
the amount of VA pension to which she was entitled.  It is 
this September 1997 decision which gave rise to the current 
appeal.  

The RO subsequently received a letter from the Elmira 
Jeffries Memorial Home dated in September 1997 that stated 
that the appellant was employed by the organization from 
November 19, 1992, through October 3, 1996.  

In October 1997, the RO granted pension effective from 
October 1996.  The Board notes that this award had the effect 
of reducing the overpayment debt to $14,336.  

II.  ANALYSIS

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962 (1999).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965 (1999).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

Significantly, however, there cannot be any indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking the waiver.  See 38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.964(a), 1.964(a)(2) (1999).  The 
misrepresentation must be more than non-willful or mere 
inadvertence.  See 38 C.F.R. § 1.962(b) (1999).  The term 
"bad faith" generally describes unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  See 38 C.F.R. 
§ 1.965(b)(2) (1999).  Lack of good faith is an absence of an 
honest intention to abstain from undertaking unfair advantage 
of the holder and/or the Government.  See 38 C.F.R. 
§ 1.965(b)(2) (1999).

The Committee for Waivers and Compromises at the RO 
determined that the indebtedness resulted from 
misrepresentation on the appellant's part, which constituted 
a legal bar to granting the requested waiver.  The Board 
concurs with this determination that there was willful 
failure on the appellant's part to disclose a material fact, 
with intent to obtain or retain eligibility for additional 
pension benefits and, thus, waiver is precluded pursuant to 
38 U.S.C.A. § 5302 (West 1991). In light of the repeated 
incidents of failure to report income after having been 
repeatedly instructed regarding the importance of doing so, 
the Board concludes that this misrepresentation was willful 
and was not due to mere inadvertence.  The appellant's 
failure to fully report her financial status directly was 
material as it resulted in the creation of the overpayment.  

In light of this finding of misrepresentation, the Board need 
not address the elements listed above, such as whether 
repayment would cause undue hardship.  The Board also notes 
that the appellant has not presented any competent medical 
evidence showing that she was not competent to handle her own 
financial affairs during the relevant time period.  
Accordingly, a waiver of recovery of an overpayment is not 
warranted.


ORDER

Waiver of recovery of an overpayment of death pension 
benefits calculated in the amount of $14,336 is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

